106 F.3d 400
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John DOE, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-1742.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1996.

Before:  LIVELY, BOGGS, and NORRIS, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Plaintiff, under the pseudonym of John Doe, appeals from an order of the district court granting the government's motion for summary judgment in this action brought under the Federal Tort Claims Act.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to the government.


3
As the reasons why judgment should be entered for the government have been articulated by the district court, the issuance of a full written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning utilized by the district judge and stated in open court on May 9, 1995.